DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or disclose alone or in combination the highlight portions below.
1. A contact center network comprising a contact center unit which is connected via a communication network to a plurality of agents and to a plurality of Internet of Things (loT) devices,
wherein each one of the plurality of loT devices is equipped with at
least one sensor device adapted to measure predetermined measurement
data in that loT device, and at least one actuator device adapted to control the
loT device remotely,
wherein the contact center unit is connectable to the sensor devices
and the actuator devices, the contact center unit being adapted to receive an
incident notification comprising incident information, if the measurement data
of any one of the sensor devices matches a predetermined criterion indicating
an incident, and
wherein the contact center unit further comprises a routing unit
adapted to route a contact based on the incident information comprised in the
incident notification to an agent.

of loT devices is equipped with at least one sensor device for measuring predetermined measurement data, and at least one actuator device for controlling the loT device remotely, the method comprising the steps of:
monitoring measurement data received from at least one loT device,
and, if it determined that the measurement data does not meet a
predetermined criterion, generating an incident notification;
transmitting a contact to the contact center unit comprising the
incident notification and incident information;
selecting and authorizing, in the contact center unit, an agent from the
plurality of agents for handling the contact based on the incident information
comprised in the incident notification; and
routing the contact to the agent selected, wherein the agent selected
for handling the contact uses a communication session generated for sending
the contact to the contact center unit and to the agent to remotely control an
actuator device of the at least one loT device for regulating a parameter
responsible for the generation of the incident notification, and/or to remotely send at least one command to the sensor device so as to send further measurement data related to the incident.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
15Jan2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652